DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	This Non-Final office action is in response to filing of Application No. 16/880,473 on May 21, 2020. Claims 1-14 are pending and have been examined.

				Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4. 	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Independent claim 1 is directed to a method, independent claim 7 is directed to an apparatus, independent claim 13 is directed to a system, and claim 14 is directed to a non-transitory computer-readable storage medium, storing computer programs thereon, the programs, executed by a processor.. These claims are directed to the abstract idea of performing commodity transactions. This is an abstract mental process which can be performed in the human mind or via pen and paper. The claims recite a 
	Independent claim 1 recites acquiring a commodity order of a user from an E-commerce platform; generating a manufacturing order according to the commodity order, and providing the manufacturing order to a manufacturer to enable the manufacturer to produce a commodity on the basis of the manufacturing order; and providing at least one of a production progress or a delivery progress of the commodity to the user.
  	Independent claim 7 recites at least one processor; and a memory for storing instructions, wherein the instructions, when executed by the at least one processor, cause the at least one processor to perform following steps of acquiring a commodity order of a user from an E-commerce platform; generating a manufacturing order according to the commodity order, and providing the manufacturing order to a manufacturer to enable the manufacturer to produce a commodity on the basis of the manufacturing order; and providing at least one of a production progress or a delivery progress of the commodity to the user.
	Independent claim 13 recites a management subsystem and a message server, wherein the management subsystem comprises an order unit, a production and delivery unit and a sending unit; wherein the management subsystem is configured to use the order unit to acquire a commodity order of a user from an E-commerce platform; use the production and delivery unit to generate a manufacturing order according to the commodity order and provide the manufacturing order to a manufacturer to enable the manufacturer to produce a commodity on the basis of the manufacturing order; and use 
	The steps or functions of “acquiring”, “generating” and “providing” as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of a generic processor. Other than the recitation of "a processor and a memory”, nothing in the claimed steps precludes the step from practically being performed in the mind. 
The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea. The claims recite the additional elements of “a  processor and a memory” (claims 7 and 14), “a server, order, production, delivery and sending units” (Claim 13). This is a mere nominal recitation of a generic processor that does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited - Yes - mental process). Claim 1 does not recite any computer structures to perform the claimed steps. Therefore it is impossible for independent claim 1 to improve the performance of a computer when a computer is nowhere recited in the claim.
	The claims do not integrate the abstract idea into a practical application. The claims recite combination of additional elements including a meeting interface to perform the method steps. The generic processor and server recited at a high level of generality merely perform generic computer functions of receiving and processing data. The generic data merely apply the abstract idea using generic computer components. 
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claim does not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims do no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)). The recited generic computer processor is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (Integrated into a Practical Application -No).
	As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible (Provide Inventive Concept - No).  The 
	Further, Applicant's specification (i.e., Paragraphs 0090-0091) discloses that the claimed elements directed to a processor and memory, at best merely comprise generic computer hardware which is commercially available. The claimed method steps do not contain structures to provide a significantly more than the abstract idea.  
	The dependent claims 2-5, 8-12 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
 
 				Claim Rejections - 35 USC§ 103 
5.  	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
	2.	Ascertaining the differences between the prior art and the claims at issue.
	3.	Resolving the level of ordinary skill in the pertinent art.
	4.	Considering objective evidence present in the application indicating
                      obviousness or nonobviousness.
6.  	Claim 1, 3, 7, 9, and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hsiao (EP 1978475 A1) in view of Hou (US Application No. 2013/0138529 A1).
 Regarding claims 1, 7, 13 and 14, Hsiao discloses acquiring a commodity order of a user from an E-commerce platform; generating a manufacturing order according to the commodity order [Paragraph 0014], and providing the manufacturing order to a manufacturer to enable the manufacturer to produce a commodity on the basis of the manufacturing order [Paragraph 0018]. Hsiao teaches all the limitations above but fails to teach providing at least one of a production progress or a delivery progress of the commodity to the user. However, Hou is the same field of endeavor teaches the concept of providing a production and delivery progress of a product/commodity. Note Paragraphs 
Regarding claims 3 and 9, Hsiao further teaches after providing the manufacturing order to the manufacturer, the method further comprises: updating a status of the manufacturing order according to at least one of the production progress or the delivery progress of the commodity [Paragraph 0026].7.  	Claims 2 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hsiao (EP 1978475 A1) in view of Hou (US Application No. 2013/0138529 A1) as applied to claim 1 above in further view of Gao (CN106447447A) 	Regarding claim 2 and 8 Hsiao in view of Hou fail to teach but Hou wherein the commodity order comprises customization information about the commodity of the user; wherein generating the manufacturing order according to the commodity order and providing the manufacturing order to the manufacturer to enable the manufacturer to produce the commodity on the basis of the manufacturing order comprises: generating a manufacturing order comprising the customization information according to the commodity order to enable the manufacturer to produce a customized commodity on the basis of the manufacturing order. However, Hou teaches the concept of commodities order comprising customizing information and production for a .
 	
Allowable Subject Matter
8. 	Claims 4-6, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art of record taken alone or in combination fails to teach wherein updating the status of the manufacturing order according to at least one of the production progress or the delivery progress of the commodity comprises: in response to the manufacturer performing a starting production operation for the commodity, updating the status of the manufacturing order to in-production; and in response to the manufacturer performing a delivery operation for the commodity, updating the status of the manufacturing order from the in-production to produced as recited in dependent claim 4, 10.
 	Prior art of record taken alone or in combination fails to teach  wherein providing at least one of the production progress or the delivery progress of the commodity to the 

					Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached 892 PTO form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623